UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6625


UNITED STATES OF AMERICA,

                       Plaintiff - Appellee,

          v.

SAMI BROWN,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cr-00488-REP-6)


Submitted:    June 14, 2012                     Decided: June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sami Brown, Appellant Pro Se. Michael Arlen Jagels, Special
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sami Brown appeals the district court’s order denying

his     18   U.S.C.    § 3582(c)(2)   (2006)   motion    for   a    sentence

reduction.       We have reviewed the record and find no reversible

error.       Accordingly, we affirm for the reasons stated by the

district court.        United States v. Brown, No. 3:08-cr-00488-REP-6

(E.D.    Va.    Mar.   19,   2012).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                      2